DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 2/10/22 are acknowledged. Any objection or rejection not addressed below is withdrawn base on the amendments.
Previously, group 1 was elected.
	Claims 5-6 have been cancelled.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/21.
	Claim 1 is being examined.

Priority
This application is a 371 of PCT/CN2018/115567 11/15/2018 and claims foreign benefit of CHINA 201811333589.1 11/09/2018.

Claim Rejections - 35 USC § 101
This rejection is maintained from the previous office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides which correspond to products of nature (fragments of a protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claim is drawn to peptides. Thus the answer to step 1 is yes. 
NCBI BLAST search seq id 1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 10/28/21, 15 pages) shows that instant SEQ ID NO: 1 is a sequence that is present in a naturally occurring protein (pages 4-5). Such information is consistent with the 2nd NPL document cited with the IDS of 1/13/21. Thus SEQ ID NO: 1 corresponds to a fragment of a known protein. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to fragments of a protein (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claim is a product claim and does not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no. Although the claim recites ‘synthetic’ the structure of SEQ ID NO:1 is the same no matter if it is synthesized in nature or in a laboratory.
Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claim is not saved by the fact that the peptides of the instant claim correspond to fragments (the protein with severed bonds). 
In relation to step 2b, the instant claim is limited to peptides. Even if the claims recited a composition the composition can correspond to the peptide in water which itself is naturally occurring. Such compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claim does not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claim includes significantly more than the judicial exception.

Response to Arguments - 101

Although applicants argue and present an affidavit arguing that the sp2 peptide does not exist in nature, the instant claim recites SEQ ID NO:1 which is a fragment of a known protein. NCBI BLAST search seq id 1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 10/28/21, 15 pages) shows that instant SEQ ID NO: 1 is a sequence that is present in a naturally occurring protein (pages 4-5). Such information is consistent with the 2nd NPL document cited with the IDS of 1/13/21. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claim is not saved by the fact that the peptides of the instant claim correspond to fragments (the protein with severed bonds). Further, applicants argue (page 6 of reply 2/20/22) that the peptide was discovered. The discovery of a naturally occurring product (such as gold) does not necessarily make the product 101 compliant.
Although applicants argue and present an affidavit arguing that they synthesized the peptide, instant claim 1 recites SEQ ID NO: 1 and is a product claims not method of synthesizing. The sequence of SEQ ID NO:1 is the same no matter if it is synthesized in nature or in a laboratory. As noted in the 3/18/22 interview the examiner inquired as to whether or not there is support for a structural modification such as a protecting group to amend the claims to distinguish form the product of nature. MPEP 2106.04(c) II C 2 refers to an example in which primers that ‘were synthetically created’ were found to be not markedly different.
e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different.’ A loss of function due to the loss of a functional domain (or residues that contribute to a function) does not show that there is anything different about the claimed peptide since such function did not necessarily come from the claimed peptide sequence alone. It is already known that the claimed peptide is different in size and excludes certain residues because it is a fragment. So this evidence does not tell us anything “different” about the structure of the fragment - other than it IS a fragment. As the Myriad decision informed us, merely excising a fragment from a larger entity does not necessarily make the fragment one which is markedly different. As clearly set forth in MPEP 2106.04(c) II C 2, comparisons can be made that show a difference, the issue is whether or not there is a marked difference. 
Although applicants argue that the finding was unexpected, the instant rejection is a 101 rejection and the issue relates to whether or not there is a marked difference. An analysis of unexpected results is applicable in a 103 analysis (but there is no 103 rejection in this case).
In summary, the declaration under 37 CFR 1.132 filed 2/10/22 is insufficient to overcome the rejection of claim 1 under 35 USC 101 as set forth in the last Office action because: the Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658